Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 12/16/2021 has been entered.   Claims 1-5, 10-16 and 19-21 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5, 10-11, 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al. (“3GPP TR 33.824 V0.2.0 (2019-05)” – See IDS 12/09/2020 hereinafter 3GPP) in view of Ben Henda et al. (WO 2020/151798 hereinafter Ben Henda).
Regarding claim 1, 3GPP discloses a method performed by an integrated access and backhaul (IAB) relay device in a wireless network, comprising: 
establishing, by the IAB relay device, an F1 interface security with the IAB donor device based on an internet key exchange (IKE) value (FIG. 4-1, page 10, section 5.2.2.1 “Security keys for communication needs to be established between the IAB node and the 5G core network; and between the IAB node and the IAB donor”, page 14, sections 6.4.1.2 “The control plane signaling between the IAB node and the IAB donor node is…protection using IPsec ESP and IKEv2 as specified in TS 33.501 [5]. Alternatively, the F1-C interface could be protected using DTLS”).
3GPP does not explicitly disclose generating, by the IAB relay device, a stratum security key for one of an access stratum security establishment with an IAB donor device; generating, by the IAB relay device, a pre-shared key (PSK) based on the stratum security key; and the internet key exchange (IKE) value using the PSK.
However, Ben Henda discloses generating, by the IAB relay device, a stratum security key for one of an access stratum security establishment with an IAB donor device (FIG. 1 & 4-7, page 2, lines 17-19 “the AMF key is used as the basis for deriving the Access Stratum key and all subsequent keys used to protect the signaling and the user data over the air interface”, page 4, lines 21-26 “a mutual secret is shared between 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ben Henda into 3GPP in order to improve the protection of the communication between the terminal device and network slices (Ben Henda, page 3, lines 28-32, page 4, lines 1-11).
Regarding claim 2, 3GPP in view of Ben Henda discloses the method as claimed in claim 1, wherein the stratum security key is a key for an access stratum (AS) security establish (3GPP, FIG. 4-1, page 14, section 6.4.1.2; Ben Henda, page 2, lines 17-19, page 10, lines 4-7).
Regarding claim 5, 3GPP in view of Ben Henda discloses the method as claimed in claim 1, wherein establishing the F1 interface security with the IAB donor device comprises: generating, by the IAB donor device, the stratum security key for the AS security establishment (3GPP, FIG. 4-1, page 14, section 6.4.1.2; Ben Henda, page 2, lines 17-19, page 10, lines 4-7); generating, by the IAB donor device, the PSK based on the stratum security key (3GPP, FIG. 4-1, page 14, section 6.4.1.2; Ben Henda, page 2, lines 17-19, page 10, lines 26-29); and generating, by the IAB donor device, the IKE 
Regarding claim 10, 3GPP discloses an integrated access and backhaul (IAB) relay device, comprising: 
a memory (page 6, section 3.1); 
a processor (page 6, section 3.1) coupled to the memory; and 
an authentication controller (page 8, section 4.2), coupled to the processor and the memory, configured to: establish an F1 interface security with the IAB donor device based on an internet key exchange (IKE) value (FIG. 4-1, page 10, section 5.2.2.1 “Security keys for communication needs to be established between the IAB node and the 5G core network; and between the IAB node and the IAB donor”, page 14, sections 6.4.1.2 “The control plane signaling between the IAB node and the IAB donor node is…protection using IPsec ESP and IKEv2 as specified in TS 33.501 [5]. Alternatively, the F1-C interface could be protected using DTLS”).
3GPP does not explicitly disclose generate a stratum security key for a stratum security establishment with an IAB donor device; generate a pre-shared key (PSK) based on the stratum security key; and the internet key exchange (IKE) value using the PSK.
However, Ben Henda discloses generate a stratum security key for a stratum security establishment with an IAB donor device (FIG. 1 & 4-7, page 2, lines 17-19 “the AMF key is used as the basis for deriving the Access Stratum key and all subsequent keys used to protect the signaling and the user data over the air interface”, page 4, lines 21-26 “a mutual secret is shared between the terminal device and the target Access 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ben Henda into 3GPP in order to improve the protection of the communication between the terminal device and network slices (Ben Henda, page 3, lines 28-32, page 4, lines 1-11).
Regarding claim 11, see claim 2 above for the same reasons of rejections.
Regarding claim 14, 3GPP in view of Ben Henda discloses the IAB relay device as claimed in claim 10, the authentication controller is further configured to store the PSK (3GPP, FIG. 4-1, page 14, section 6.4.1.2; Ben Henda, FIG. 1 & 8, page 10, lines 22-29).  
Regarding claim 15, 3GPP in view of Ben Henda discloses the IAB relay device as claimed in claim 10, wherein, the PSK remains valid as long as the IAB relay device is connected to an IAB donor device or until the IAB relay device is re-authenticated (Ben Henda, FIG. 1 & 8, page 10, lines 22-29, page 12, lines 28-30, page 13, lines 1-8).  
Regarding claim 16, 3GPP in view of Ben Henda discloses the IAB relay device as claimed in claim 11, wherein the key for the AS establishment is a KgNB or a S-
Regarding claim 19, see claim 14 above for the same reasons of rejections.  
Regarding claim 20, see claim 15 above for the same reasons of rejections.
Regarding claim 21, see claim 16 above for the same reasons of rejections.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP et al. (“3GPP TR 33.824 V0.2.0 (2019-05)” – See IDS 12/09/2020 hereinafter 3GPP) in view of Ben Henda et al. (WO 2020/151798 hereinafter Ben Henda) and further in view of Ouzieli et al. (WO 2018/170061 hereinafter Ouzieli).
Regarding claim 3, 3GPP in view of Ben Henda discloses the method as claimed in claim 1.
3GPP in view of Ben Henda does not explicitly disclose wherein the PSK is generated based on at least one of an address of a control unit (CU) of a IAB donor device, an address of a distribution unit (DU) of the IAB relay device, a length of the address of the CU of the IAB donor device, or a length of the address of the DU of the IAB relay device.
However, Ouzieli discloses wherein the PSK is generated based on at least one of an address of a control unit (CU) of a IAB donor device, an address of a distribution unit (DU) of the IAB relay device, a length of the address of the CU of the IAB donor device, or a length of the address of the DU of the IAB relay device (¶ [00225], [00259]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ouzieli’s teaching into 3GPP 
Regarding claim 4, 3GPP in view of Ben Henda discloses the method as claimed in claim 1.
3GPP in view of Ben Henda does not explicitly disclose wherein the PSK is a 256-bit data.
However, Ouzieli discloses wherein the PSK is a 256-bit data (¶ [00225], [00259]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Ouzieli’s teaching into 3GPP in view of Ben Henda in order to protect shared key and/or prevent middle man attack public network (Ouzieli, ¶ [00151]-[00154).
Regarding claim 12, see claim 3 above for the same reasons of rejections.
Regarding claim 13, see claim 4 above for the same reasons of rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435